By the Court,

Nelson, J.
Had the plaintiffs recovered a sum which would have entitled them to costs as against the defendant, the attorney could not have demanded of his clients any greater or other costs than they might have demanded of the defendant in the suit. (Scott & Wigram v. Elmendorf 12 Johns. R. 315.) But the plaintiffs having failed to recover a sum entitling them to costs, the attorney may claim to be paid such costs as the plaintiffs would have been entitled to recover, had they succeeded in recovering the demand put by them into his hands for collection; that is, he may claim supreme court costs,' if the demand exceeded $250; if otherwise, only common pleas costs.
Motion denied.